259 Ga. 283 (1989)
380 S.E.2d 462
IN THE MATTER OF M. FRANCIS STUBBS.
SUPREME COURT DISCIPLINARY NO. 584.
Supreme Court of Georgia.
Decided June 22, 1989.
William P. Smith III, General Counsel State Bar, Joe David Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.
Joseph D. McGovern, for Stubbs.
PER CURIAM.
On April 24, 1989, the respondent, M. Francis Stubbs, and the State Bar of Georgia entered into a settlement agreement regarding the State Bar's disciplinary action against Stubbs for Stubbs' plea of guilty to the misdemeanor of wilfully failing to file an income tax return for 1983. Pursuant to the parties' agreement, Stubbs admits that his plea constitutes a violation of Standard 66 of State Bar Rule 4-102. However, the State Bar agrees that certain mitigating factors exist surrounding Stubbs' plea, including certain problems regarding Stubbs' law practice; the fact that Stubbs' home was destroyed by fire and was not sufficiently insured; the fact that Stubbs incurred substantial future indebtedness in his 1981 divorce; and the fact that in 1985 Stubbs paid all of his outstanding taxes for 1983 and all outstanding civil penalties. The parties agree that Stubbs should be suspended from the practice of law for 45 days.
The special master, pursuant to the parties' agreement, found Stubbs guilty of violating Standard 66, and recommended that Stubbs be suspended for 45 days from the practice of law.
Having reviewed the record, this court hereby adopts the special master's recommendation. Stubbs' 45-day suspension shall begin July 10, 1989.
All the Justices concur.